Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 12/10/21 are acknowledged.
Claims 4-8, 13-17, and 21-27 were previously cancelled. 
Claims 1-3, 9-12, 18, and 29-35 were amended.
Claims 1-3, 9-12, 18, and 28-35 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/10/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Response to Amendments/Arguments
Objection to the Abstract
In light of the amendment of the Abstract, the objection to the Abstract is withdrawn. 
Objection to the Specification
In light of the amendment of the Specification, the objection to the Specification is withdrawn. 

Claim Objections
In light of the amendment of claims 1-3, 9-12, 18, and 29-35, the objections to these claims are withdrawn. 
Rejection of claims under 35 USC § 102(a)(1) - Acri
Applicant amended claim 10 to specifically recite that the weight ratio of myo-inositol and D-chiro-inositol is 3.66:1. In light of this amendment Applicant’s arguments (Pages 10-11, filed 12/10/21) regarding the rejection of claims 10 and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Acri (EP 2 875 809 A1) have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 
Rejection of claims under 35 USC § 102(a)(1) – Clinical Trials
Applicant submitted a Declaration of Attribution Under Rule 37 C.F.R. § 1.130(a) executed by joint inventor Monica Maria Olivares Martin (the “Declaration” hereafter), stating that the Clinical Trials reference cited by the Office describes subject matter invented by the inventors of the present application and that the disclosure was made by them. 
The Declaration under 37 CFR 1.130(a) filed on 12/10/21 is sufficient to overcome the rejection of claim 9 and 32 under 35 U.S.C. 102(a)(1) based on Clinical Trials (“Evaluation of the Mixture Myoinositol:D-chiro-inositol 3.6:1 in Women With Polycystic Ovary Syndrome,” U.S. National Library of Medicine, Clinical Trials, 2017, pp. 1-7 – “Clinical Trials” hereafter).  The Declaration provides evidence of reliance on one of the exception provisions of 35 U.S.C. 102(b)(1). Therefore, the rejection based on Clinical Trials is withdrawn. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3 and 29-31 are again rejected under 35 U.S.C. 103 as being unpatentable over Acri (EP 2 875 809 A1).
Instant claim 1 is drawn to a method for increasing embryo implantation in a uterus, said method comprising administering a composition comprising myo-inositol (MI) and D-chiro-inositol (DCI) in a weight ratio between 1:1 to 9:1, respectively, to a female subject suffering polycystic ovary syndrome (PCOS).
Acri discloses a composition for the use in the treatment and prevention of the main symptoms of polycystic ovary syndrome (PCOS), wherein the composition comprises glucomannan and isomers of inositol (Abstract, claims 1-4 and 9-11). A preferred embodiment comprises 1-5 g of glucomannan, 100-300 mg of D-chiro inositol (DCI) and 1-5 g of myo-inositol (MI) and 1-50 mg of manganese ([0045]). The calculated weight ratio of MI : DCI based on 2400 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) is 8:1. A composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI is also disclosed (claim 4). The calculated weight ratio of MI : DCI based on 8000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of 
Acri does not expressly teach increasing embryo implantation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the treatment and prevention of the main symptoms of PCOS by administering a composition comprising 1-5 g of MI and 100-300 mg of DCI, as taught by Acri, and increase embryo implantation since PCOS has gynecological consequences and is the most common cause of female infertility, also as taught by Acri, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Acri teaches that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]). Therefore, one of ordinary skill in the art would know that treating PCOS in a female subject, based on the method of Acri, will treat the symptoms of female infertility, and consequently the embryo implantation rate will be increased. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding instant claims 1-3, the limitation of a composition comprising MI and DCI in a weight ratio between 1:1 to 9:1 would have been obvious over the calculated weight ratio of MI : DCI based on 1200 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) of 4:1, as taught by Acri ([0045]). Also, the composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI (claim 4, as taught by Acri) has a calculated weight ratio of MI : DCI based on 4000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of DCI or 0.05 mg to 5000 mg) of 4:1.
Regarding instant claim 2, the limitation of preventing embryo implantation failure would have been obvious over the teaching by Acri that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]). Therefore, one of ordinary skill in the art would know that treating PCOS in a female subject, based on the method of Acri, will treat the symptoms of female infertility, and consequently embryo implantation failure will be prevented or decreased. 

Regarding instant claims 29-31, the limitation of a composition comprising MI and DCI in a weight ratio between 2:1 to 5:1 would have been obvious over the calculated weight ratio of MI : DCI based on 1200 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) of 4:1, as taught by Acri ([0045]). Also, the composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI (claim 4, as taught by Acri) has a calculated weight ratio of MI : DCI based on 4000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of DCI or 0.05 mg to 5000 mg) of 4:1.
Response to Arguments
Applicant’s arguments (Pages 12-15, filed 12/10/21) with respect to the rejection of claims 1-3, 10, 29-31, and 33 under 35 U.S.C. 103 as being unpatentable over Acri have been fully considered and are persuasive in part (for claims 10 and 33). 
Claims 1-3 and 29-31
Applicant argues that there are multiple causes of infertility, so there is no reasonable expectation of success that the administration of the MI/DCI composition will specifically improve the implantation rate. 

Applicant argues that Acri is “focused on lowering the blood glucose level and basal insulin (paragraph [0037]) and therefore it would have not been taken into consideration by the skilled person when being confronted with the problem of providing alternative and effective treatments of fertility problems and methods for increasing embryo implantation rate in female subjects suffering PCOS.”
This is not persuasive because Acri clearly discloses a composition for the use in the treatment and prevention of the main symptoms of PCOS and metabolic syndrome (Abstract, claim 1). Acri also teaches that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]). Although Acri discloses lowering blood glucose level and basal insulin in [0037], the purpose of doing so is for addressing one of the etiological factors of PCOS (also in [0037]). As discussed above, one of ordinary skill in the art would know that treating PCOS in a female subject, or one of the etiological factors of PCOS, based on the method of Acri, will treat the symptoms of female infertility, and consequently the embryo implantation rate will be increased.
Applicant argues that the experimental part of Acri “does not relate to a combination of MI and DCI but to a combination of MI and glucomannan. Thus … the skilled person would have only been motivated to try with a composition without DCI, or e.g., the commonly accepted MI/DCI 40:1).” 
This is not persuasive because the composition disclosed in [0037] by Acri comprises a combination of glucomannan and inositol. Since Acri uses the term “comprises,” it allows the inclusion of other disclosed components, including MI and DCI which are also disclosed by Acri ([0043] and [0045]). According to MPEP § 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of preferred embodiments.” When the Acri reference is considered as a whole, there is a clear teaching of the combination of MI and DCI ([0043] and [0045]). Instant claims recite the transitional phrase “comprising” which is considered open language and allows the inclusion of the glucomannan ([0043]); and the inclusion of glucomannan and manganese ([0045]) as disclosed by Acri.
Applicant argues that claims 2 and 3 are also non-obvious as they are directed to a method for preventing implantation failure of the embryo and for improving pregnancy rates, respectively.
This is not persuasive because, as discussed above, one of ordinary skill in the art would know that treating PCOS in a female subject, or one of the etiological factors of PCOS, based on the method of Acri, will treat the symptoms of female infertility, and consequently implantation failure of the embryo will be prevented and pregnancy rates will be improved.

Therefore, the rejection of 08/30/21 based on Acri is maintained for claims 1-3 and 29-31.
Claims 10 and 33
Applicant amended claim 10 to recite that the weight ratio of myo-inositol and D-chiro-inositol is 3.66:1. In light of this amendment Applicant’s arguments (Page 14, filed 12/10/21) regarding the rejection of claims 10 and 33 under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Acri have been fully considered and are persuasive. 
Therefore, the rejection based on Acri is withdrawn for claims 10 and 33.
Claim Rejections - 35 USC § 103
Claims 11 and 34 are again rejected under 35 U.S.C. 103 as being unpatentable over Acri (EP 2 875 809 A1), as applied to claims 1-3 and 29-31 above, in view of Unfer (WO 2013/076121 A1).
Instant claim 11 is drawn to a method for preventing or reducing the risk of ovarian hyperstimulation syndrome (OHSS) in a female subject suffering polycystic 
The teaching of Acri is discussed above.
Acri does not expressly teach preventing or reducing the risk of OHSS or that the female subject is undergoing ovary stimulation treatment.
Unfer teaches a composition useful in the treatment of PCOS and for improving oocyte quality in general, wherein the composition comprises MI and DCI in specific ratios (Abstract, Pages 1-5, and claims 1-9). The compositions comprising MI and DCI are useful in preventing OHSS and optimizing ovarian stimulation protocols (Page 3, lines 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the treatment and prevention of the main symptoms of PCOS by administering a composition comprising 1-5 g of MI and 100-300 mg of DCI, as taught by Acri, in view of the method of preventing OHSS and optimizing ovarian stimulation protocols by administering a composition comprising a combination of MI and DCI, as taught by Unfer, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Acri and Unfer are drawn to methods of treating PCOS in female subjects by administering a composition comprising a combination of MI and DCI. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, Acri teaches that PCOS has gynecological 
Regarding instant claim 11, the limitations of preventing or reducing the risk of OHSS and the female subject who is undergoing ovary stimulation treatment would have been obvious over the teaching by Acri that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]) and the method of preventing OHSS and optimizing ovarian stimulation protocols by administering a composition comprising a combination of MI and DCI, as taught by Unfer (Abstract, Pages 1-5, Page 3, lines 5-12, and claims 1-9).
Regarding instant claim 11, the limitation of a composition comprising MI and DCI in a weight ratio between 1:1 to 9:1 would have been obvious over the calculated weight ratio of MI : DCI based on 2400 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) of 8:1, as taught by Acri ([0045]). Also, the composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI (claim 4, as taught by Acri) has a calculated weight ratio of MI : DCI based on 8000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of DCI or 0.05 mg to 5000 mg) of 8:1.
Regarding instant claim 34, the limitation of a composition comprising MI and DCI in a weight ratio between 2:1 to 5:1 would have been obvious over the calculated .
Response to Arguments
Applicant’s arguments (Pages 15-16, filed 12/10/21) with respect to the rejection of claims 11 and 34 under 35 U.S.C. 103 as being unpatentable over Acri in view of Unfer have been fully considered but are not persuasive. 
Applicant notes that the rejection in item 21 on page 11 of the Office Action appears to address claims 11 and 34, and not claims 1-3.
The Examiner agrees that the rejection statement in item 21 on page 11 of the Office Action inadvertently listed claims 1-3 instead of claims 11 and 34, which were specifically addressed in the body of the rejection (pages 13-14 of the Office Action). 
Applicant argues that Acri does not mention nor suggests the effect of MI/DCI on ovarian hyperstimulation syndrome. 
The deficiency in Acri regarding preventing or reducing the risk of OHSS or regarding the female subject undergoing ovary stimulation treatment is acknowledged (page 12 of the Office Action of 08/30/21). Unfer is relied upon to cure this deficiency in Acri. 

This is not persuasive because the claimed ratio of MI to DCI of 1:1 to 9:1 would have been obvious over the calculated weight ratio of MI : DCI based on 2400 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) of 8:1, as taught by Acri ([0045]). Also, the composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI (claim 4, as taught by Acri) has a calculated weight ratio of MI : DCI based on 8000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of DCI or 0.05 mg to 5000 mg) of 8:1.
The claimed limitations of preventing or reducing the risk of OHSS and the female subject who is undergoing ovary stimulation treatment would have been obvious over the teaching by Acri that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]) and the method of preventing OHSS and optimizing ovarian stimulation protocols by administering a composition comprising a combination of MI and DCI, as taught by Unfer (Abstract, Pages 1-5, Page 3, lines 5-12, and claims 1-9). both Acri and Unfer are drawn to methods of treating PCOS in female subjects by administering a composition comprising a combination of MI and DCI. It is obvious to combine prior art elements 
Therefore, the rejection of 08/30/21 based on Acri and Unfer is maintained.
Claim Rejections - 35 USC § 103
Claim 12 is again rejected under 35 U.S.C. 103 as being unpatentable over Acri (EP 2 875 809 A1) in view of Unfer (WO 2013/076121 A1), as applied to claims 11 and 34 above, further in view of Kolibianakis et al. (“Effect of ovarian stimulation with recombinant follicle-stimulating hormone, gonadotropin releasing hormone antagonists, and human chorionic gonadotropin on endometrial maturation on the day of oocyte pick-up,” Fertility and Sterility, Volume 78, Issue 5, 2002, Pages 1025-1029).
Instant claim 12 is drawn to the method according to claim 11 wherein the ovary stimulation treatment is gonadotropin-releasing hormone antagonist and follicle stimulating hormone (FSH).
The teachings of Acri and Unfer are discussed above.
Acri and Unfer do not expressly teach that the ovary stimulation treatment is Gonadotropin-releasing hormone antagonist and FSH.
et al. teach the effect of ovarian stimulation with recombinant follicle-stimulating hormone (FSH), gonadotropin releasing hormone antagonists (GnRH antagonists), and human chorionic gonadotropin (hCG) on endometrial maturation on the day of oocyte pick-up (Abstract, Page 1025). Endometrial advancement on the day of oocyte retrieval is present in all cycles stimulated with GnRH antagonists, recombinant FSH, and hCG (Abstract and Page 1027 – Discussion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the treatment and prevention of the main symptoms of PCOS by administering a composition comprising 1-5 g of MI and 100-300 mg of DCI, as taught by Acri, in view of the method of preventing OHSS and optimizing ovarian stimulation protocols by administering a composition comprising a combination of MI and DCI, as taught by Unfer, further in view of the endometrial advancement on the day of oocyte retrieval which is present in all cycles stimulated with GnRH antagonists, and recombinant FSH, as taught by Kolibianakis et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Unfer teaches that their method, which comprises administration of the composition comprising MI and DCI, optimizes ovarian stimulation protocols (Page 3, lines 5-12). One of ordinary skill in the art would have found it obvious to use ovarian stimulation protocols, including the stimulation with GnRH antagonists and FSH, as taught by Kolibianakis et al., in the methods of Acri and Unfer, since Kolibianakis et al. teach that endometrial advancement on the day of oocyte retrieval is present in all cycles stimulated with GnRH antagonists, recombinant FSH, and hCG (Abstract and Page 
Regarding instant claim 12, the limitation of the ovary stimulation treatment which is Gonadotropin-releasing hormone antagonist and FSH would have been obvious over the endometrial advancement on the day of oocyte retrieval which is present in all cycles stimulated with GnRH antagonists, recombinant FSH, and hCG (Abstract and Page 1027 – Discussion), as taught by Kolibianakis et al. 
Response to Arguments
Applicant’s arguments (Pages 16-17, filed 12/10/21) with respect to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Acri in view of Unfer, as applied to claims 11 and 34 above, further in view of Kolibianakis et al. have been fully considered but are not persuasive. 
Applicant argues that Kolibianakis et al. do not disclose nor suggest a  composition comprising MI/DCI.
This is not persuasive because the limitation of the composition comprising MI/DCI is rendered obvious by Acri ([0043], [0045] and claim 4). The deficiency in Acri and Unfer regarding the ovary stimulation treatment which is gonadotropin-releasing hormone antagonist and FSH is cured by Kolibianakis et al. since the latter teach the endometrial advancement on the day of oocyte retrieval which is present in all cycles stimulated with GnRH antagonists, and recombinant FSH (Abstract, Pages 1025 and 1027). One of ordinary skill in the art would have found it obvious to use ovarian stimulation protocols, including the stimulation with GnRH antagonists and FSH, as taught by Kolibianakis et al., in the methods of Acri and Unfer, since Kolibianakis et al. 
Therefore, the rejection of 08/30/21 based on Acri, Unfer, and Kolibianakis et al. is maintained.
Claim Rejections - 35 USC § 103
Claims 18, 28, and 35 are again rejected under 35 U.S.C. 103 as being unpatentable over Acri (EP 2 875 809 A1), as applied to claims 1-3 and 29-31 above, in view of Nordio et al. (“The Combined therapy with myo-inositol and D-Chiro-inositol reduces the risk of metabolic disease in PCOS overweight patients compared to myo-inositol supplementation alone,” European Review for Medical and Pharmacological Sciences, 2012; 16: 575-581). 
Instant claim 18 is drawn to a soft capsule comprising:
a soft capsule shell; and
a pharmaceutical composition comprising MI and DCI in a weight ratio between 1:1 and 9:1 respectively.
The teaching of Acri is discussed above.
Although Acri teaches capsules ([0040], [0042], claim 11), Acri does not expressly teach a soft capsule as recited in instant claim 18.
Nordio et al. teach that combined therapy with MI and DCI inositol reduces the risk of metabolic disease in PCOS overweight patients compared to MI supplementation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the treatment and prevention of the main symptoms of PCOS by administering a composition comprising 1-5 g of MI and 100-300 mg of DCI, wherein the composition is in the form of a capsule, as taught by Acri, in view of the method of treating patients suffering from PCOS by administering a composition comprising a combination of MI and DCI, wherein the composition is in the form of a soft gel capsule, as taught by Nordio et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the soft gel capsule of Nordio et al. in place of the capsule of Acri because both references disclose the administration of capsules containing the same active ingredients, MI and DCI, to the same patient population, i.e., patients suffering from PCOS. The simple substitution of one known element (soft gel capsule of Nordio et al.) for another (capsule of Acri) to obtain predictable results is obvious. Please see MPEP 2141. 
Regarding instant claim 18, the limitation of a soft capsule would have been obvious over the capsules ([0040], [0042], claim 11), as taught by Acri, in view of the administration of MI and DCI in soft gel capsules to patients (Page 576 – Protocol), as taught by Nordio et al.
Regarding instant claim 18, the limitation of a composition comprising MI and DCI in a weight ratio between 1:1 to 9:1 would have been obvious over the calculated weight ratio of MI : DCI based on 2400 mg of MI (which is within the range of 1-5 g of MI 
Regarding instant claim 28, the limitation of the shell further comprising gelatin would have been obvious over the soft gel capsules (Page 576 – Protocol), as taught by Nordio et al.
Regarding instant claim 35, the limitation of a composition comprising MI and DCI in a weight ratio between 2:1 to 5:1 would have been obvious over the calculated weight ratio of MI : DCI based on 1200 mg of MI (which is within the range of 1-5 g of MI or 1000 mg to 5000 mg of MI) and 300 mg of DCI (which is the upper limit of the range of 100 - 300 mg of DCI) of 4:1, as taught by Acri ([0045]). Also, the composition comprising 0.05 g to 10 g of MI and 0.05 mg to 5 g of DCI (claim 4, as taught by Acri) has a calculated weight ratio of MI : DCI based on 4000 mg of MI (which is within the range of 0.05 g to 10 g of MI or 50 mg to 10,000 mg of MI) and 1000 mg of DCI (which is within the range of 0.05 mg to 5 g of DCI or 0.05 mg to 5000 mg) of 4:1.
Response to Arguments
Applicant’s arguments (Pages 17-19, filed 12/10/21) with respect to the rejection of claims 18, 28, and 35 under 35 U.S.C. 103 as being unpatentable over Acri in view of Nordio et al. have been fully considered but are not persuasive. 
et al. disclose soft gel capsules comprising MI/DCI in physiological plasma ratio (40:1) improves metabolic parameters in PCOS and reduces the risk of metabolic syndrome … Currently pending claim 18, however, refers to soft capsules comprising MI/DCI in a weight ratio between 1:1 to 9:1 respectively. The soft capsule according to claim 18 having MI/DCI in a ratio 1:1 to 9:1 showed unexpected advantages compared to the soft capsule disclosed in Nordio et al (40:1).”
This is not persuasive because Nordio et al. are not relied upon for teaching the weight ratio of MI/DCI of between 1:1 to 9:1. Acri teaches this limitation ([0045] and claim 4). Nordio et al. are relied upon for curing the deficiency in Acri regarding the soft gel capsule (Nordio et al. - Page 576 – Protocol). 
Applicant argues that “Acri et al., do not disclose nor suggest that the ratio MI/DCI of 1: 1-9: 1 results in the improvement in the implantation rate in a female suffering PCOS or in reducing the risk of hyperstimulation syndrome.”
This is not persuasive because Acri teaches that PCOS has gynecological consequences and is the most common cause of female infertility ([0002], [0004], [0014], and [0020]). Therefore, one of ordinary skill in the art would know that treating PCOS in a female subject, based on the method of Acri, combined with the soft gel capsule containing MI and DCI of Nordio, will treat the symptoms of female infertility, and consequently the embryo implantation rate will be increased/improved. 
 Therefore, the rejection of 08/30/21 based on Acri and Nordio et al. is maintained.

Allowable Subject Matter
Claims 9-10 and 32-33 recite the weight ratio of MI and DCI of 3.66:1 and contain allowable subject matter. The prior art of record does not teach or suggest this weight ratio of MI and DCI. An updated prior art search did not disclose a reference that teaches the weight ratio of MI and DCI recited in claims 9-10 and 32-33. 
Conclusion
Claims 9-10 and 32-33 are allowed.
Claims 1-3, 11-12, 18, 28-31 and 34-35 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        




	
	

	
	
	2/2